DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims have been amended to recite “a resonant frequency of the coupler including the third and fourth conductors and the at least one second inductor being equal.
However there is no support in the specs to disclose the conductors are equal. Being equal and configured to be equal are mutually exclusive from each other.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims  1-3, 6-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubono in view of Krishna et al. (US 2011/0278940)

Re Claim 1; Kubono discloses a wireless electric field power transmission system (50) comprising: a transmitter (52 Fig. 6) comprising a transmitter antenna (64 and 66), and a transmitter coil (62, however the detail of the circuit is disclosed in Fig. 8 labeling the coil as Lt1) the transmitter antenna comprising at least one conductor (64 and 66); and 
at least one receiver (50),  comprising a receiver antenna (80,82) and a receiver coil (84 however the detail of the circuit is disclosed in Fig. 8 8 labeling the coil as Lt1) wherein the transmitter antenna transfers power wirelessly via electric field coupling when the at least one receiver is coupled to the transmitter. (Fig. 6)
wherein the resonant frequency of the receiver antenna and the receiver coil is tuned. (Par. 0117-120 With the above configuration, power supplied to the circuit load 88 can be maximized by controlling the degree of resonance between the power supplying apparatus 152 and the power receiving apparatus 154)

However Krishna discloses wherein the resonant frequency of the receiver antenna and the receiver coil is tuned to the resonant frequency of the transmitter antenna and the transmitter coil (Par. 0004)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Kubono’s frequency of the transmitter the same as the receiver as thought by Krishna in order to transfer power efficiently. 

Re Claim 2; Kubono discloses a transmitter (52) for wirelessly transmitting power, the transmitter comprising: 
an antenna (64, 66) for creating an electric field, the antenna comprising at least two conductors (64, 66) defining a volume; (Fig. 6)
a coil (Lt1) connected to the antenna (Fig. 8); and 
a resonator (Cv and 130) connected to the coil for resonating the coil and the antenna at a resonant frequency, the resonator comprising an auto frequency tuning circuit configured to automatically tune the transmitter.(Par. 0101)
wherein the resonant frequency of the receiver antenna and the receiver coil is tuned. (Par. 0117-120 With the above configuration, power supplied to the circuit load 88 can be maximized by controlling the degree of resonance between the power supplying apparatus 152 and the power receiving apparatus 154)

However Krishna discloses wherein the resonant frequency of the receiver antenna and the receiver coil is tuned to the resonant frequency of the transmitter antenna and the transmitter coil (Par. 0004)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Kubono’s frequency of the transmitter the same as the receiver as thought by Krishna in order to transfer power efficiently. 

Re Claim 3; Kubono discloses wherein the antenna comprises at least two generally parallel plates that are laterally spaced to define the volume. (Fig. 2)

Re Claim 6; Kubono discloses a receiver (50) for receiving wirelessly transmitted power, the receiver comprising: an antenna comprising two conductors (80, 82, Fig. 6); 
a coil (Lr1) connected to the antenna(Fig. 8); 
a resonator (130, and Cv1) connected to the coil for resonating the coil and the antenna at a resonant frequency, the resonator comprising an auto frequency tuning circuit configured to automatically tune the resonator. (Fig. 14)
wherein the resonant frequency of the receiver antenna and the receiver coil is tuned. (Par. 0117-120 With the above configuration, power supplied to the circuit load 88 can be maximized by controlling the degree of resonance between the power supplying apparatus 152 and the power receiving apparatus 154)

However Krishna discloses wherein the resonant frequency of the receiver antenna and the receiver coil is tuned to the resonant frequency of the transmitter antenna and the transmitter coil (Par. 0004)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have Kubono’s frequency of the transmitter the same as the receiver as thought by Krishna in order to transfer power efficiently. 

Re Claim 7; Kubono discloses wherein the conductors are external to a housing accommodating the coil and the resonator. (The coil and the resonator are located in the housing of 84 as shown in Fig. 8)

Re Claim 8; Kubono discloses wherein the conductors are plates or rails, and wherein the rails are rectangular and parallel. (Fig. 6)

Re Claim 9; Kubono discloses wherein the resonator further comprises modification circuitry (86) configured to modify a signal received by the receiver when a condition occurs. (Fig. 14,)

Re Claim 10; Kubono discloses wherein the modification circuitry adjusts the signal received by the receiver when the condition occurs. (Fig. 14,)

Re Claim 11; Kubono discloses wherein the modification circuitry is a voltage converter and/or a rectifier. (Fig 14).

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubono in view of Krishna and further in view of Haruyama (US 2012/0056485)

Re Claims 4 and 5; Kubono discloses wherein the auto frequency tuning circuit. 
Kubono does not disclose further comprises a decoupling circuit configured to decouple an output signal of the transmitter and wherein the decoupling circuit comprises a balun.
However Haruyama discloses comprises a decoupling circuit configured to decouple an output signal of the transmitter and wherein the decoupling circuit comprises a balun (5). Fig. 1
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a balun circuit to the transmitter in order to regulate power transfer efficiently. 

Claims  12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubono in view of Choudhary et al. (US 2012/0169134)

Re Claim 12; Kubono discloses a wireless power transmission system (6) that wirelessly transmits alternating current power from a transmitter (52) to a receiver (54), the wireless power transmission system comprising: (Fig. 6)

a first connection line (the line on the left side of 60) that electrically connects the first conductor and one of two output terminals of an alternating current power generating section (60); 
a second connection line (the line on the right side of 60) that electrically connects the second conductor and the other of two output terminals of the alternating current power generating section (60); and 
at least one first inductor (the inductor Lt1 is displaced within 62 and the detail of 62 is shown in Fig. 8) that is connected between the first (64) and second conductors (66) 
the receiver (54) comprising: 
third (80) and fourth (82) conductors spaced apart by a predetermined distance, the third and fourth conductors having a total width, in a near field range (Implicit); 
a third connection line (line connected to the line 80) that electrically connects the third conductor and one of two input terminals of a load (88); 
a fourth connection line (the line connected to 82) that electrically connects the fourth conductor and the other of two input terminals of the load (88); and 
at least one second inductor (the inductor Lr1 is displaced within 84 and the detail of 82 is shown in Fig. 8) that is connected between the third and fourth conductors and at least one of the two input terminals of the load, 

 a resonant frequency of the coupler including the first and second conductors and the at least one first inductor and 
a resonant frequency of the coupler including the third and fourth conductors and the at least one second inductor being configured to be equal, (Fig. 14 tunes the transmitter and 15 tunes the receiver) the first and second conductors and the third and fourth conductors being spaced apart by a distance in a near field range (Fig. 6). (Please note that the claim does not require the resonant frequency to be equal but can be configured or made to be equal and because the capacitors are tunable, the resonant frequency is configured to be equal), and 
wherein the first and second conductors and the third and fourth conductors are coupled with electric field resonance so that the alternating current power is transmitted from the first and second conductors of the transmitter to the third and fourth conductors of the receiver by use of an electric field. (Fig. 6, the capacitive plates are coupled with electric field and fig. 8 show that).
Kubono does not necessarily disclose that the resonant frequency of the third and fourth conductors and the second inductors being equal.
However Choudhary discloses the benefit of having resonant frequency in a wireless power transmission to be equal. More specifically, Choudhary discloses When the resonant frequency of receiver  and the resonant frequency of transmitter are substantially the same or very close, transmission losses between the transmitter 104 and the receiver 108 are minimal. (Par. 0002)


Re Claim 13; Kubono discloses wherein the first to fourth conductors have a flat plate shape. (Fig. 6)

Re Claim 14; Kubono discloses wherein the first and second conductors and the third and fourth conductors are disposed generally in the same plane. (Fig. 6)

Re Claim 15; Kubono discloses wherein the first and third conductors and the second and fourth conductors are disposed generally in parallel. (Fig. 6)

Re Claim 16; Kubono discloses a transmitter (52) comprising: 
first (64) and second (66) conductors spaced apart by a predetermined distance, the first and second conductors having a total width, including the predetermined distance in a range; (Fig. 6)
a first connection line (the lines connecting to 64 from 60) that electrically connects the first conductor and one of two output terminals of an alternating current power generating section (60) (Fig. 6); 

at least one first inductor (the inductor Lt1 is displaced within 62 and the detail of 62 is shown in Fig. 8) that is connected between the first (64) and second conductors (66) 
a coupler including the first and second conductors and the at least one first inductor forms one resonant circuit and a coupler including third and fourth conductors of a receiver and the at least one second inductor forms another resonant circuit, (Fig. 8)
a resonant frequency of the coupler including the first and second conductors and the at least one first inductor is configured to be equal to a resonant frequency of the coupler including the third and fourth conductors and the at least one second inductor of the receiver, the first and second conductors and the third and fourth conductors being spaced apart by a distance in a near field range, (Fig. 14 tunes the transmitter and Fig. 15 tunes the receiver) and 
wherein the first and second conductors and the third and fourth conductors are coupled with electric field resonance so that the alternating current power is transmitted from the first and second conductors of the transmitter to the third and fourth conductors of the receiver by use of an electric field. (Fig. 6, the capacitive plates are coupled with electric field and fig. 8 show that)
Kubono does not necessarily disclose that the resonant frequency of the third and fourth conductors and the second inductors being equal.
However Choudhary discloses the benefit of having resonant frequency in a wireless power transmission to be equal. More specifically, Choudhary discloses When the resonant frequency of receiver  and the resonant frequency of transmitter are substantially the same or  transmission losses between the transmitter 104 and the receiver 108 are minimal. (Par. 0002)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have the resonant frequency to be the same in order to reduce transmission losses between the conductors which equates to maximum power transfer between the conductors. 

Re Claim 17; Kubono discloses A receiver comprising: third and fourth conductors spaced apart by a predetermined distance, the third and fourth conductors having a total width, including the predetermined distance in a near field range; 
a third connection line that electrically connects the third conductor and one of two input terminals of a load; 
a fourth connection line that electrically connects the fourth conductor and the other of two input terminals of the load; and 
at least one second inductor that is connected between the third and fourth conductors and at least one of the two input terminals of the load, 
a coupler including first and second conductors of a transmitter and at least one first inductor that forms one resonant circuit and a coupler including the third and fourth conductors and the at least one second inductor that forms another resonant circuit, 
a resonant frequency of the coupler including the third and fourth conductors and the at least one second inductor is configured to be equal to a resonant frequency of the coupler including the first and second conductors and the first inductor of the power transmitting device, (Fig. 14 tunes the transmitter and Fig. 15 tunes the receiver) and 

Kubono does not necessarily disclose that the resonant frequency of the third and fourth conductors and the second inductors being equal.
However Choudhary discloses the benefit of having resonant frequency in a wireless power transmission to be equal. More specifically, Choudhary discloses When the resonant frequency of receiver  and the resonant frequency of transmitter are substantially the same or very close, transmission losses between the transmitter 104 and the receiver 108 are minimal. (Par. 0002)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have the resonant frequency to be the same in order to reduce transmission losses between the conductors which equates to maximum power transfer between the conductors. 


Response to Arguments
Applicant's arguments filed 01/18/2021 have been fully considered but they are not persuasive. 
Re Claim 1, 2 and 6, applicant argues the combination of Kubono and Krishna does not render obvious applicants invention in particular the combination does not disclose wherein the resonant 
However the examiner respectfully disagree. As shown in the rejection above, Kubono discloses a tunable transmitter and a tunable power receiver which tunes the frequency to a point power transmission between the transmitter and the receiver is present. Kubono does not necessarily disclose that the tuned frequency between a transmitter and the receiver are essentially the same.
The examiner relied on Krishna who discloses the benefit of having the frequency of the transmitter tuned to the same frequency of the receiver. 
The purpose of the combination discloses why one of the ordinary skill in the art at the time of the invention would be motivated to tune both the frequency of the transmitter to the frequency of the receiver to the exact same frequency. 

It appears the applicant is intending on initiating an interference with KUSUNOKI (2014/0327321) and should consider MPEP 2303 for the proper procedure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
02/22/2021
Primary Examiner, Art Unit 2836